DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 states “The Error! Reference source not found., further comprising a lens frame channel guide, said lens frame channel guide is configured to be operable for engaging said lens frame channel.”  The above limitation, results in failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solitt (US Patent 6,735,022).
Claim 19:	Solitt disclose a device for hosting at least one of, a specimen, and an object including ID or cards (col. 2: 46-58 discloses a viewing box for hosting any object), means for supporting a side of said hosting means (figure 1, elements 10-13), means for accepting said at least one of, a specimen, and an object including ID or cards (col. 3: 53-60 discloses support for accepting and hosting), means for magnifying said at least one of, a specimen, and an object including ID or cards (figure 1, element 20), means for engaging said magnifying means for viewing said at least one of, a specimen, and an object including ID or cards (figures 1-3 & cols. 2-3: 59-10), means for holding or supporting a rotation of said hosting means (figure 1, element 20, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Solitt (US Patent 6,735,022).
Claims 1 & 20:	Solitt disclose a device with a compartment section, wherein said compartment section is configured to host ID or cards (col. 2: 46-58 discloses a device for hosting any object, including ID/jewelry etc.), a bottom wall disposed on a proximate bottom portion of said compartment section (figure 1, element 11), at least three or more closed sidewalls and an open sidewall generally surrounds said compartment section, wherein said open sidewall is configured to be operable for accepting a magnifying lens, for magnifying said ID or card for viewing (figure 1), a magnifying lens, said magnifying lens is configured to magnify said ID or card for viewing (figure 1, element 20), an open area disposed on a proximate top portion of said compartment section, wherein said open area is configured as an entry point of said ID or card (figures 1-3, it is recognized that the Solitt disclose opening on the side, however, it would have been obvious to one having ordinary skill in the art at the time In re Japikse, 86 USPQ 70.) a base section that is configured to support said device against a surface area (figure 1, element 11) and a U-shaped bracket implement, said U-shaped bracket implement is configured to be operable for engaging said compartment section to said base section (cols. 2-3: 59-33).
Claim 2:	Solitt disclose a single U-shaped bracket arms and a bottom portion, wherein said bottom portion is configured to be operable for engaging said base section (cols. 2-3: 59-33).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a single U-shaped bracket, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Claim 3:	Solitt disclose U-shaped bracket arms comprises an aperture (figure 1, element 20).
Claim 4:	Solitt disclose bottom portion of said U-shaped bracket implement comprises a single hole, instead of two holes, for accepting screws.  As it would have been obvious to one having ordinary skill in the art at the time the invention was made to have use a single hole for screws since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this case, the single screw performs the same function as two screws would.

Claims 7-8:	Solitt disclose at least two of said sidewalls of said compartment section comprises an attachment means and an extended part with a threaded aperture (figure 3, back and bottom walls and figure 4).
Claim 9:	Solitt disclose the claimed invention except for tension screw.  It would have been obvious for one having ordinary skill in the art at the time the invention was made to use tension screw instead of regular screw, since the examine takes Official Notice of equivalence of the two types of screws for their use, as the selection of either screw is known equivalent and would be within the level of ordinary skill in the art, to perform the function of securing the compartment to the bracket.
Claims 12-13:	Solitt disclose a lining material disposed on a proximate bottom portion of said base section, wherein said lining material that is configured to support the device against a surface (obvious to the device to have lining material).
Claims 14-15:	Solitt disclose a magnifying lens frame configured to engage said magnifying lens to said open area (figure 1).
Claim 16:	Solitt disclose lens frame channel guide, said lens frame channel guide is configured to be operable for engaging said lens frame channel (figure 1-4).
Claim 17:	Solitt disclose top portion of said base section comprises two or more threaded or non-threaded apertures (figure 3).

Allowable Subject Matter
Claims 10-11 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 


Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Spitzberg (US Patent 4,923,282) relates to a magnifying apparatus comprising a prism, a magnifying lens, and a housing for spacing the prism apart from the lens. The prism converts a horizontal image into an image at an angle from the horizontal, and the magnifying lens then magnifies the image for viewing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SUNIT PANDYA/            Primary Examiner, Art Unit 3649